PER CURIAM:
Claimant, as owner of real estate on Route 40/2, Mannington, Marion County, West Virginia, presented this claim for damages to property resulting when a nearby creek overflowed its banks and flooded his garage during the winter of 1982. There had been no previous flooding. His testimony was to the effect that the Department of Highways, using Department of Labor personnel, had relocated the creek bed and had placed two 16” culverts within 25 feet of a 36” culvert, thus causing the flooding. The two 16” culverts were later removed, and there was no subsequent flooding. The Department of Highways offered no testimony or exhibits to contest the claim. The claimant’s testimony and exhibits supported his claim in the amount of $444.00.
The evidence established that respondent agency was negligent in its actions and that the claimant’s property damage was a proximate result. The Court, therefore, makes an award in the amount of $444.00.
Award of $444.00.